Exhibit 10.6

RETIREMENT AND RESTRICTIVE COVENANT AGREEMENT

This Retirement and Restrictive Covenant Agreement (this “Agreement”) by and
between Hancock Holding Company, a Mississippi corporation (the “Company”), and
Clifton J. Saik (“Executive”) is dated as of June 30, 2015.

WHEREAS, Executive resigned from the position of Chief Wealth Management Officer
and as Executive Vice President of the Company, effective May 8, 2015, and has
continued as an employee of the Company in the position of Management Advisor
since that date; and

WHEREAS, Executive shall retire from all employment with the Company in
whatsoever position, effective June 30, 2015 (the “Termination Date”); and

WHEREAS, the Company and Executive have reached a mutual agreement relating to
Executive’s retirement and his agreement to be bound by certain restrictive
covenants following his retirement, and they wish to set forth their mutual
agreement as to such terms and conditions as set forth herein.

NOW, THEREFORE, the Company and Executive hereby agree as follows:

Retirement.

Effective as of the Termination Date, Executive has resigned and shall cease
serving as Chief Wealth Management Officer of the Company and in any other
position he then holds as an officer of the Company or of any of the Company’s
subsidiaries or affiliates. Executive agrees to execute such documents and take
such other actions as the Company may request to reflect such resignations.

Compensation Matters.

Compensation through June 30, 2015. While employed as Chief Wealth Management
Officer through the Termination Date, Executive shall continue to receive his
current base salary ($386,260) and be eligible to participate in the Company’s
employee benefit plans on the same basis as other senior executives of the
Company. Executive shall receive payment for all earned but unused vacation.

Compensation Upon Termination/General Release of Claims.

Equity Compensation. Subject to Executive’s continued employment through the
Termination Date and the execution and effectiveness of the Release (as defined
in Section 4), effective as of the effective date of the Release (as set forth
in Paragraph 10 of the Release), the restricted stock awards granted to
Executive during fiscal years 2010 through 2014 shall vest on a pro-rata basis
as set forth in Schedule A attached hereto. Effective as of the Termination
Date, Executive’s outstanding stock options (whether vested or unvested) and
performance share awards shall be forfeited and terminate immediately for no
consideration and he shall have no further rights with respect thereto.

Nonqualified Deferred Compensation Plan. For purposes of this Section 2(b)(ii),
all capitalized terms not otherwise defined in this Section shall have the
meaning set forth in the Company’s Nonqualified Deferred Compensation Plan (the
“NQDC Plan”). Executive is a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and, as such, all
payments under the NQDC Plan as a result of Executive’s separation from service
on the Termination Date shall be subject to the six-month delay of payment in
accordance with the terms of the NQDC Plan. Following the Termination Date, the
account balances in Executive’s Deferral Account, Company Contribution Account,
Company Restoration Matching Account, and



--------------------------------------------------------------------------------

Supplemental Contribution Account under the NQDC Plan, including the additional
amounts contributed by the Company pursuant to Section 2(c) hereof, shall become
payable in accordance with the terms of the NQDC Plan. Executive and the Company
acknowledge and agree that the balances of such accounts as of the Termination
Date will increase or decrease through the payment date or dates based on
Executive’s deemed investment elections under the NQDC Plan. Except as set forth
in this Section 2(b)(ii), Executive shall have no further rights under the NQDC
Plan.

Compensation for Restrictive Covenant. Subject to Executive’s continued
employment through the Termination Date and his compliance with the Restrictive
Covenants (as defined in Section 3), Executive shall, subject to Section 2(d),
be entitled to the following from the Company (the “Covenant Compensation”):

The Company shall credit, as of the Termination Date, to the Company
Contribution Account of Executive under the NQDC Plan an amount equal to the
estimated compensation Executive would have earned had he remained employed by
the Company through February, 2016, i.e., the sum of eight month’s base salary,
estimated 2015 bonus, and estimated value of 2015 restricted stock awards that
would have pro rata vested ($491,078).

The Company shall fully fund the Supplemental Contribution for 2015 to the NQDC
Plan on behalf of Executive by a credit, as of the Termination Date, to
Executive’s Supplemental Contribution Account under the NQDC Plan in an amount
equal to the estimated contribution that would have been made if he had remained
employed by the Company through December 31, 2015 ($204,444).

The amounts credited by the Company to Executive’s accounts under the NQDC Plan
pursuant to Section 2(c) shall be subject to all the term and conditions of the
NQDC Plan and of Section 2(b)(ii) above and shall become payable and be
distributed in accordance with the terms of the NQDC Plan.

Forfeiture and Recoupment Remedies. Notwithstanding anything to the contrary, if
Executive violates or threatens to violate the Restrictive Covenants (i) at any
time prior to the contribution by the Company of the Covenant Compensation to
the NQDC Plan, the Covenant Compensation shall be automatically forfeited and no
such contributions will be credited to the accounts of Executive under the NQDC
Plan or (ii) at any time following the date payment of the Covenant Compensation
has been made from the NQDC Plan to Executive, Executive shall repay the full
amount of the Covenant Compensation to the Company within 30 days following
Executive’s receipt of written notice from the Company of such violation. In
addition, with respect to any incentive compensation paid or payable to
Executive under the terms of any of the Company’s plans, the Company shall
continue to have any rights and remedies available under the Company’s clawback
policy as in effect on the Termination Date. No such forfeiture or recoupment
shall occur, however, unless the Company shall first provide Executive
(i) notice specifically identifying the action and/or actions of Executive which
the Company deems to be a violation or threatened violation of a covenant or
covenants hereunder and (ii) an opportunity to cure if such violation or
threatened violation can be cured within fifteen (15) days of the date of such
notice without adverse consequences, financial or otherwise, to the Company.

Other Vested Benefits. Except as provided in this Agreement, Executive shall not
be entitled to any other compensation or benefits from the Company or its
subsidiaries or affiliates, other than for vested benefits under the terms of
the Company’s retirement and welfare benefit plans of general applicability
(excluding for this purpose benefits under any severance plan or policy of, or
severance agreement with, the Company to which Executive shall have no
entitlement).

Restrictive Covenants. In consideration of the foregoing, including without
limitation, the Covenant Compensation, Executive hereby agrees to be bound by
the covenants set forth in Sections 3(a) through 3(e), which are referred to
herein collectively as the “Restrictive Covenants”).

Confidential Information. At all times during his employment by the Company and
thereafter, Executive will not, for or on behalf of himself or any other person
or entity, directly or indirectly, (i) use for Executive’s own benefit or the
benefit of such other person or entity or to the detriment of the Company or
(ii) disclose to any other party

 

2



--------------------------------------------------------------------------------

any Trade Secrets or Confidential Information of the Company or any person or
entity affiliated with the Company. For purposes of this Agreement,
(A) “Confidential Information” means information of the Company or of any person
or entity affiliated with the Company which is non-public, proprietary, and
confidential in nature but is not a Trade Secret and (B) “Trade Secrets” means
information relating to the Company’s business or the business of any person or
entity affiliated with the Company which derives economic value, actual or
potential, from not being generally known to other persons and is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy or
confidentiality, including but not limited to, technical or non-technical data,
formulae, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data and lists of actual or potential customers
or suppliers. The foregoing restrictions shall not apply to Confidential
Information and Trade Secrets that (i) come into the public domain through no
fault of Executive, (ii) are available to Executive from a source other than the
Company or any of its subsidiaries, which source is not known by Executive to be
under any obligation of confidentiality to the Company or any such subsidiary,
(iii) are compelled to be disclosed pursuant to legal process, but in that event
Executive will, if permitted by legal requirements, provide advance notice to
the Company of his proposed compliance with such process.

Non-Competition Covenant. While employed by the Company and thereafter until
February 28, 2017, Executive is prohibited from, directly or indirectly, owning,
managing, being employed by or providing services as an independent contractor,
in any capacity, to any enterprise that competes with the Company with respect
to the Company Business as conducted in the Geographic Area. For purposes of
this Agreement, (i) “Company Business” means all services and activities similar
to all services and activities currently conducted by the Company, including
without limitation, commercial and branch banking, international banking,
brokerage services, institutional and government banking, credit cards, consumer
finance, mortgage and personal and corporate trust services and (ii) “Geographic
Area” means any parish in the State of Louisiana or county in the State of
Mississippi listed in Exhibit A.

Non-Solicitation of Customers and Employees. While employed by the Company and
thereafter until February 28, 2017, Executive is prohibited from, directly or
indirectly, soliciting or inducing customers, vendors, suppliers, licensors and
employees to cease their relationship with the Company, and also from, directly
or indirectly, hiring any employee or other person retained by the Company or
its subsidiaries or affiliates; provided that this covenant shall apply only to
the extent that such solicitation or inducement relates, directly or indirectly,
to the Company Business as conducted in the Geographic Area.

Non-Disparagement. At all times during his employment and thereafter, Executive
will refrain from publicly making any statement, verbal or otherwise, relating
to the Company and its directors, officers, employees, agents, advisors or
representatives, Executive’s employment with the Company or Executive’s
termination of employment with the Company, including the reasons for or any of
the events or circumstances surrounding such termination of employment, that
could reasonably be understood as disparaging or damaging the reputation of the
Company or its directors, officers, employees, agents, advisors or
representatives; provided, however, that the foregoing shall not be deemed to
prevent or impair Executive from truthfully testifying in any legal or
administrative proceeding or truthfully responding to inquiries or requests for
information by any regulator or auditor.

Return of Property and Materials. Upon the earlier of (i) demand by the Company
prior to the Termination Date and (ii) the Termination Date, Executive shall
immediately return to the Company all property of the Company or any person or
entity affiliated with the Company and all materials relating to the Company’s
business, the business of any person or entity affiliated with the Company, or
Executive’s employment hereunder, including all copies thereof, whether provided
by the Company to Executive or prepared or otherwise obtained by Executive,
including without limitation all materials containing any Trade Secrets or
Confidential Information of the Company or any person or entity affiliated with
the Company; any credit cards and security identification passes; all materials
relating to the customers of the Company or any person or entity affiliated with
the Company; all computers, communication devices or other electronic equipment,
hardware, software and storage media provided by the Company or any person or
entity affiliated with the Company; all other memoranda, correspondence, records
and notes. Nothing stated herein shall prohibit Executive from retaining copies
of any and all agreements between himself and the Company, and documents
reflecting benefit plans or agreements which he is provided by the Company and
any documents reflecting payments made to or from him to the Company.

 

3



--------------------------------------------------------------------------------

Reasonableness. Executive acknowledges that the restrictions set forth herein
are necessary to prevent the use and disclosure of the Confidential Information
and Trade Secrets and to otherwise protect the legitimate business interests and
goodwill of the Company. Executive further acknowledges that all of the
restrictions in this Agreement are reasonable in all respects, including
duration, geographic scope and scope of activity. Executive agrees that the
existence of any claim or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants and restrictions set
forth in this Agreement. Executive agrees that he will be able to earn a
livelihood without violating the Restrictive Covenants, including without
limitation the non-competition covenant contained in Section 3(b).

Enforcement. Executive acknowledges that his violation of any of the Restrictive
Covenants will cause immediate, substantial and irreparable harm to the Company
which cannot be adequately redressed by monetary damages alone. If Executive
breaches or threatens to breach the Restrictive Covenants, in addition to the
forfeiture and recoupment remedies described in Section 2(d), the Company shall
be entitled to temporary and permanent injunctive relief from a court of
competent jurisdiction, without posting any bond or other security and without
the necessity of proof of actual damage, in addition to, and not in lieu of,
other such remedies as may be available to the Company for such breach,
including the recovery of monetary damages. If any portion of the Restrictive
Covenants contained herein, or the application thereof, is construed to be
invalid or unenforceable, the other portions of the Restrictive Covenants or the
application thereof shall not be affected and shall be given full force and
effect without regard to the invalid or unenforceable portions to the fullest
extent possible. If any covenant or agreement in the Restrictive Covenants is
held to be unenforceable because of the duration or scope or geographic scope
thereof, then the court making such determination shall have the power to reduce
the duration and limit the duration or scope or geographic scope thereof, and
the Restrictive Covenants shall then be enforceable in their reduced form. For
purposes of the Restrictive Covenants, references to the Company shall include
its affiliates and subsidiaries.

Release of Claims. In consideration of the entering into of this Agreement and
the payments and benefits provided for in Section 2, Executive agrees to execute
a general release in favor of the Company in the form attached hereto as Exhibit
B (the “Release”). Executive must execute the Release, if at all, during the
21-day period after the Termination Date and, if Executive fails to execute the
Release within such period (or revokes the Release prior to it becoming
effective), Executive’s entitlement to the payments and benefits under this
Agreement that are conditioned on the effectiveness of the Release shall be
forfeited.

Successors. This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive other than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be binding upon the Company and its successors and assigns.
The “Company” shall mean the Company as hereinbefore defined and any successor
to it business and/or assets as aforesaid that assumes this Agreement by
operation of law or otherwise.

Amendment. This Agreement may be amended, modified or changed only by a written
instrument executed by Executive and the Company.

 

4



--------------------------------------------------------------------------------

Governing Law; Consent to Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Louisiana, without
reference to principles of conflict of laws. The Company and Executive hereby
irrevocably consent to jurisdiction in the courts of the State of Louisiana for
resolution of any claim or dispute arising hereunder, and such shall be the
exclusive forum for the resolution of such claim or dispute.

Taxes. Notwithstanding any other provision of this Agreement, the Company may
withhold from any amounts payable under this Agreement, or any other benefits
received pursuant hereto, any Federal, state and/or local taxes as shall be
required to be withheld under any applicable law or regulation, or, as
applicable, may impute income for tax purposes with respect to any benefits
under this Agreement.

Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed an original, and said counterparts shall constitute but
one and the same instrument. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

Notices. Any notices required or permitted hereunder shall be addressed to the
Company at its corporate headquarters, attention: General Counsel, or to
Executive at the address then on record with the Company, as the case may be,
and deposited, postage prepaid, in the United States mail. Either party may, by
notice to the other given in the manner aforesaid, change his or its address for
future notices.

Entire Agreement. This Agreement sets forth the entire agreement of the Company
and Executive with respect to the subject matter hereof and shall supersede any
other understandings or agreements between the parties with respect to the
subject matter hereof.

Severability. If any term or provision of this Agreement is held to be invalid
or unenforceable in any respect, the parties agree that they intend for any
court so construing this Agreement to reform, modify, or limit such provision
temporally, spatially, or otherwise so as to render it valid and enforceable to
the fullest extent allowed by law. Any such provision that is not susceptible of
such reformation shall be ignored so as to not affect any other term or
provision hereof, and the remainder of this Agreement shall not be affected
thereby and each such remaining term and provision of this Agreement shall be
valid and enforced to the fullest extent permitted by law.

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from the Board, the Company has caused these presents to be
executed in its name and on its behalf, all as of the day and year first above
written.

 

HANCOCK HOLDING COMPANY By:  

/s/

  Name:   Title:

/s/ Clifton J. Saik

Clifton J. Saik

 

5



--------------------------------------------------------------------------------

SCHEDULE A

RESTRICTED STOCK AWARDS

 

Grant Date

   Restricted
Shares Granted
& Outstanding      Full Months
Elapsed for
Proration      Vested
Restricted
Shares      Forfeited
Restricted
Shares  

December 28, 2010

     1,869         54         1,682         187   

November 21, 2011

     2,582         43         1,850         732   

November 15, 2012

     2,976         31         1,538         1,438   

November 21, 2013

     3,007         19         952         2,055   

November 20, 2014

     2,944         7         343         2,601   

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A

GEOGRAPHIC AREA FOR NON-COMPETITION

AND NON-SOLICITATION COVENANTS

 

•   Acadia Parish, Louisiana

 

•   Allen Parish, Louisiana

 

•   Ascension Parish, Louisiana

 

•   Assumption Parish, Louisiana

 

•   Avoyelles Parish, Louisiana

 

•   Beauregard Parish, Louisiana

 

•   Bienville Parish, Louisiana

 

•   Bossier Parish, Louisiana

 

•   Caddo Parish, Louisiana

 

•   Calcasieu Parish, Louisiana

 

•   Caldwell Parish, Louisiana

 

•   Cameron Parish, Louisiana

 

•   Catahoula Parish, Louisiana

 

•   Claiborne Parish, Louisiana

 

•   Concordia Parish, Louisiana

 

•   De Soto Parish, Louisiana

 

•   East Baton Rouge Parish, Louisiana

 

•   East Carroll Parish, Louisiana

 

•   East Feliciana Parish, Louisiana

 

•   Evangeline Parish, Louisiana

 

•   Franklin Parish, Louisiana

 

•   Grant Parish, Louisiana

 

•   Iberia Parish, Louisiana

 



--------------------------------------------------------------------------------

•   Iberville Parish, Louisiana

 

•   Jackson Parish, Louisiana

 

•   Jefferson Davis Parish, Louisiana

 

•   Jefferson Parish, Louisiana

 

•   Lafayette Parish, Louisiana

 

•   Lafourche Parish, Louisiana

 

•   La Salle Parish, Louisiana

 

•   Lincoln Parish, Louisiana

 

•   Livingston Parish, Louisiana

 

•   Madison Parish, Louisiana

 

•   Morehouse Parish, Louisiana

 

•   Natchitoches Parish, Louisiana

 

•   Orleans Parish, Louisiana

 

•   Ouachita Parish, Louisiana

 

•   Plaquemines Parish, Louisiana

 

•   Pointe Coupee Parish, Louisiana

 

•   Rapides Parish, Louisiana

 

•   Red River Parish, Louisiana

 

•   Richland Parish, Louisiana

 

•   Sabine Parish, Louisiana

 

•   St. Bernard Parish, Louisiana

 

•   St. Charles Parish, Louisiana

 

•   St. Helena Parish, Louisiana

 

•   St. James Parish, Louisiana

 

•   St. John The Baptist Parish, Louisiana

 

 

A-2



--------------------------------------------------------------------------------

•   St. Landry Parish, Louisiana

 

•   St. Martin Parish, Louisiana

 

•   St. Mary Parish, Louisiana

 

•   St. Tammany Parish, Louisiana

 

•   Tangipahoa Parish, Louisiana

 

•   Tensas Parish, Louisiana

 

•   Terrebonne Parish, Louisiana

 

•   Union Parish, Louisiana

 

•   Vermilion Parish, Louisiana

 

•   Vernon Parish, Louisiana

 

•   Washington Parish, Louisiana

 

•   Webster Parish, Louisiana

 

•   West Baton Rouge Parish, Louisiana

 

•   West Carroll Parish, Louisiana

 

•   West Feliciana Parish, Louisiana

 

•   Winn Parish, Louisiana

 

•   Forrest County, Mississippi

 

•   Hancock County, Mississippi

 

•   Harrison County, Mississippi

 

•   Hinds County, Mississippi

 

•   Jackson County, Mississippi

 

•   Lamar County, Mississippi

 

•   Lee County, Mississippi

 

•   Madison County, Mississippi

 

•   Pearl River County, Mississippi

 

A-3



--------------------------------------------------------------------------------

•   Rankin County, Mississippi

 

•   Stone County, Mississippi

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE OF CLAIMS

1. I, Clifton J. Saik, for and in consideration of certain payments to be made
and the benefits to be provided to me under the Retirement and Restrictive
Covenant Agreement, dated as of June 30, 2015 (the “Agreement”) with Hancock
Holding Company (the “Company”) on the date this general release of claims in
favor of the Company (the “General Release”) becomes irrevocable, and
conditioned upon such payments and provisions, and subject to the provisions of
Paragraphs 2, 3, and 4, do hereby REMISE, RELEASE, AND FOREVER DISCHARGE the
Company and each of its past or present subsidiaries and affiliates, its and
their past or present officers, directors, stockholders, employees and agents,
their respective successors and assigns, heirs, executors and administrators,
partners, joint ventures, predecessors, insurers, agents, representatives,
attorneys, adjustors and independent contractors, the pension and employee
benefit plans of the Company, or of its past or present subsidiaries or
affiliates, and the past or present trustees, administrators, agents, or
employees of the pension and employee benefit plans (hereinafter collectively
included within the term the “Company”), acting in any capacity whatsoever, of
and from any and all manner of actions and causes of actions, suits, debts,
claims and demands whatsoever in law or in equity, whether known or unknown,
which I ever had, now have, or hereafter may have, or which my heirs, personal
representatives, successors, assigns, attorneys, and executors or administrators
hereafter may have, by reason of any matter, cause or thing whatsoever from the
beginning of my employment with the Company to the date of these presents and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to my employment relationship and the
termination of my employment relationship with the Company, including but not
limited to: (a) any and all claims for monetary damages which have been
asserted, could have been asserted, or could be asserted now or in the future
under the Age Discrimination in Employment Act of 1967 (“ADEA”), as amended, the
Older Workers Benefit Protection Act of 1990 (“OWBPA”), Title VII of the Civil
Rights Act of 1964, as amended, and the Americans with Disabilities Act of 1990,
as amended; (b) any and all claims under any federal, state or local laws,
including any claims under the Louisiana Employment Discrimination Law, as
amended, the Rehabilitation Act of 1973, 29 USC §§ 701 et seq., as amended, the
WARN Act, the Family and Medical Leave Act, and the Employee Retirement Income
Security Act of 1974, 29 USC §§ 301 et seq., as amended, and any state human
rights act; (c) any and all other claims under any local statutes under which I
can waive my rights; (d) any and all claims pursuant to any contracts between
the Company and me; (e) any common law claims now or hereafter recognized;
(f) all claims for counsel fees and costs; and (g) all claims for incentive
compensation awards under any plan or payroll practice, along with any claims
under any state wage and hour laws.

2. If any claim is not subject to release, to the extent permitted by law, I
waive any right or ability to be a class or collective action representative or
to otherwise participate in any putative or certified class, collective or
multi-party action proceeding, based on such a claim in which the Company is a
party.

3. The General Release shall not apply to (a) any entitlements under the terms
of the Agreement or under any other plans or programs of the Company in which I
participated and under which I have vested benefits to which I am entitled
consistent with the terms of the plans, other than under any Company separation
or severance plan or programs; (b) rights to indemnification I may have under
the charter, bylaws, or similar instruments of the Company or any of its
subsidiaries, applicable law, or as an insured under any directors’ and
officers’ liability insurance policy now or previously in force; and (c) any
right I may have to obtain contribution in the event of the entry of judgment
against me as a result of any act or failure to act for which both I and the
Company or any of its officers, directors or employees are jointly responsible.
Further, notwithstanding the foregoing, this General Release is not intended to
interfere with my right to file a charge with an administrative agency in
connection with any claim I may have against the Company. However, by executing
this Agreement, I hereby waive my right to recover, and agree not to seek any
damages, remedies or other relief for myself in any proceeding I may bring
before such agency or in any proceeding brought by such agency on my behalf.

4. The foregoing shall in no event apply to any claims that, as a matter of
applicable law, are not waivable. The Company and I agree that nothing in this
General Release prevents or prohibits me from:

 

1



--------------------------------------------------------------------------------

(a) making any disclosure of relevant and necessary information or documents in
connection with any charge, action, investigation, or proceeding relating to
this General Release or the Agreement, or as required by law or legal process;
(b) participating, cooperating, or testifying in any charge, action,
investigation, or proceeding with, or providing information to, any
self-regulatory organization, governmental agency or legislative body, and/or
pursuant to the Sarbanes-Oxley Act or Dodd-Frank Act; (c) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization; (d) challenging the knowing and voluntary nature of the release of
ADEA claims pursuant to the OWBPA; or (e) filing in good faith for and receiving
any workers’ compensation benefits from the Company’s workers’ compensation
carrier for any compensable injuries incurred during my employment. To the
extent permitted by law, upon receipt of any subpoena, court order or other
legal process compelling the disclosure of any such information or documents, I
agree to give prompt written notice to the Company so as to permit the Company
to protect its interests in confidentiality to the fullest extent possible. To
the fullest extent provided by law, I agree and acknowledge, however, that I am
waiving any right to recover monetary damages in connection with any such
charge, action, investigation or proceeding. To the extent I receive any
monetary relief in connection with any such charge, action, investigation or
proceeding, the Company will be entitled to an offset for the benefits made
pursuant to this General Release, to the fullest extent provided by law.

5. The Company and I further agree that the Equal Employment Opportunity
Commission (“EEOC”) and comparable state or local agencies have the authority to
carry out their statutory duties by investigating charges, issuing
determinations, and filing lawsuits in Federal or state court in their own name,
or taking any action authorized by the EEOC or comparable state or local
agencies. I retain the right to participate in any such action and to seek any
appropriate non-monetary relief. I retain the right to communicate with the EEOC
and comparable state or local agencies and such communication can be initiated
by me or in response to the government and such right is not limited by any
non-disparagement claims. The Company and I agree that communication with
employees plays a critical role in the EEOC’s enforcement process because
employees inform the agency of employer practices that might violate the law.
For this reason, the right to communicate with the EEOC is a right that is
protected by federal law and neither the General Release nor the Agreement
prohibit or interfere with those rights. Notwithstanding the foregoing, I agree
to waive any right to recover monetary damages in any charge, complaint or
lawsuit filed by me or by anyone else on my behalf.

6. Subject to the limitations of Paragraphs 2, 3, and 4, I expressly waive all
rights afforded by any statute which expressly limits the effect of a release
with respect to unknown claims. I understand the significance of this release of
unknown claims and the waiver of statutory protection against a release of
unknown claims.

7. I hereby agree and recognize that my employment with the Company was
permanently and irrevocably severed on June 30, 2015 (the “Termination Date”)
and the Company has no obligation, contractual or otherwise to me to hire,
rehire or reemploy me in the future. I acknowledge that the terms of the
Agreement provide me with payments and benefits which are in addition to any
amounts to which I otherwise would have been entitled.

8. I hereby agree and acknowledge that the payments and benefits provided by the
Company are to bring about an amicable resolution of my employment arrangements
and are not to be construed as an admission of any violation of any federal,
state or local statute or regulation, or of any duty owed by the Company and
that the Agreement was, and this General Release is, executed voluntarily to
provide an amicable resolution of my employment relationship with the Company.

9. I hereby certify that I have read the terms of this General Release, that I
have been advised by the Company to discuss it with my attorney, that I have
received the advice of counsel and that I understand its terms and effects. I
acknowledge, further, that I am executing this General Release of my own
volition with a full understanding of its terms and effects and with the
intention of releasing all claims recited herein in exchange for the
consideration described in the Agreement, which I acknowledge is adequate and
satisfactory to me. None of

 

2



--------------------------------------------------------------------------------

the Company or any of its employees, agents, representatives or attorneys has
made any representations to me concerning the terms or effects of this General
Release other than those contained herein.

10. I hereby acknowledge that I may accept this General Release by signing it
and returning it to the Company, care of Rudi Thompson, Chief Human Resources
Officer, Hancock Holding Company, One Hancock Plaza, 2510 14th Street, Gulfport,
Mississippi 39501, within 21 days of the Termination Date (or receipt of the
General Release, if later). After executing this General Release, I hereby
acknowledge that I will have seven days to revoke this General Release (the
“Revocation Period”) by indicating my desire to do so in writing delivered to
Rudi Thompson, Chief Human Resources Officer at the address above (or by
electronic mail delivery in “pdf” form to rudi.thompson@hancockbank.com or by
fax to 228-868-4627 by no later than 5:00 p.m. C.S.T. on the seventh day after
the date I sign this General Release. If the last day of the Revocation Period
falls on a Saturday, Sunday or holiday, the last day of the Revocation Period
will be deemed to be the next business day. In the event that I revoke this
General Release, the Company shall not provide me with the payments and benefits
described in Section 2 of the Agreement that are conditioned upon the
effectiveness of this General Release. The “effective date” of this General
Release shall be the eighth day after I sign this General Release.

11. I hereby further acknowledge that the terms of Section 3 of the Agreement
shall continue to apply and that I will abide by and fully perform such
obligations.

Intending to be legally bound hereby, I execute the foregoing General Release
this              day of July, 2015.

 

 

 

     

 

Witness     Clifton J. Saik

 

3